Citation Nr: 0825920	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 70 percent disabling from June 
16, 2005, to March 4, 2007. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO); which granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective June 
16, 2005.  That initial evaluation was increased to 50 
percent by a July 2006 statement of the case, and to 70 
percent by a June 2007 rating decision.  A February 2008 
rating decision granted an increased, 100 percent, rating, 
effective March 5, 2007.  The veteran continues to appeal for 
the assignment of a higher rating from June 16, 2005, to 
March 4, 2007.

In June 2008, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  At that hearing, he submitted additional 
evidence, and requested RO consideration of that evidence.  
It will be addressed in the remand below.  

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence, consisting of a VA psychiatric progress 
note dated in January 2008, and two reports of his private 
psychologist dated in June 2008, was received at the Board 
hearing in June 2008; without the veteran's waiver of initial 
consideration of this evidence by the RO.  These records are 
referred to the agency of original jurisdiction for initial 
review.  See 38 C.F.R. § 20.1304(c).



Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for 
entitlement to a higher initial rating for 
PTSD, rated 70 percent disabling from June 
16, 2005, to March 4, 2007, considering 
the additional evidence submitted at the 
Board hearing.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case issued 
in February 2008, and a citation and 
discussion of the applicable laws and 
regulations, and afford a reasonable 
opportunity to respond to that 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

